DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig et al. (US Patent 3,426,629), herein referred to as Herzig, in view of Fujimura et al (US Patent 5,003,856), herein referred to as Fujimura.
	Regarding Claim 1, Herzig discloses a cutting device (fig. 18) for cutting a film of material (openable closure end 13 of container 10 that is “made of elastomeric material,” col. 2, line 44), the device comprising: 
	a film support plate (lower die 73’);

	one or more blades (94, 103); and
	a guide device (93, 102) configured to move the one or more blades (94, 103) relative to the film support plate (73’) to cut the film of material held on the film support plate (col. 5, lines 52-57); 	wherein one of the film support plate and the pressure plate comprises a plurality of tongues (110, 111; formed on “pressure plate” 65’), and the other of the film support plate and the pressure plate comprises a plurality of grooves (112, 113; formed on “film support plate” 73’), wherein the plurality of tongues are configured to mate with the plurality of grooves to hold the film of material therebetween (Herzig, fig. 18). 
	Herzig fails to specifically disclose the cutting device includes a linear actuator configured to move the one or more blades relative to the film support plate to cut the film of material held on the film support plate.	However, in col. 5, lines 3-9, Herzig states, “[t]ool or die 60 may be embodied in any suitable machine having means for operating the tool or die, that is, for moving the upper die frame towards the lower die into a position as shown in fig. 16. The machine also embodies suitable means for reciprocating the sliding, or guiding members 93 and 102, as illustrated in the figures” [emphasis added]. Moreover, with respect to the embodiment of fig. 18, Herzig states in col. 5, lines 34-36, “other parts of the tool [are] similarly and identified by similar numerals.” In other words, the “modified form of dies 65’ and 73’” shown in fig. 18 share all other structural components with the embodiment shown in figs. 14 and 16, including, e.g., “suitable means for reciprocating the sliding; or 
	Additionally, Fujimura teaches it is known in the art of cutting devices for cutting a workpiece material supported by a support plate to provide a linear actuator (col. 2, lines 12-15) configured to move one or more blades (9) relative to a support plate (stationary blade 10) to cut a workpiece held on the support plate (col. 3, lines 42-10).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Herzig substantially disclosed above with the teaching of Fujimura such that a linear motor is provided to move the one or more blades of Herzig in order to “achieve high speed cutting and [to simplify the cutting device’s structure] because movement of the blade is controlled by a linear motor which also serves as a power-transferring element. Moreover, a lower level of noise is realized … through the elimination of mechanical components generally used in this type of device for transferring power” (Fujimura, col. 2, lines 13-19). Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Furthermore, one of ordinary skill in the art would have been capable of applying this known improvement in the same manner as taught by Fujimura to the device of Herzig and the results would have been predictable to one of ordinary skill in the art.
	Regarding Claim 4, the modified cutting device of Herzig substantially disclosed above includes the film support plate (lower die 73’ of Herzig) defines one or more slots 
	Regarding Claim 12, Herzig discloses a method for cutting (col. 1, lines 14-15) a film of material (the film is “made of elastomeric material,” col. 2, line 44), the method comprising: 
	placing a film of material on a film support plate (73’);
	moving a pressure plate (65’) relative to the film support plate to hold the film of material on the film support plate (col. 5, lines 42-46);
	moving one or more blades (94, 103) relative to the film support plate to cut the film of material held on the film support plate (col. 5, lines 52-57); and 	holding the film of material between the film support plate (Herzig, 73’) and pressure plate (Herzig, 65’) using a plurality of tongues (ribs 110, 111 of Herzig) and plurality of grooves (112 and 113 of Herzig), the plurality of tongues being configured to mate with the plurality of grooves to hold the film of material therebetween (col. 5, lines 37-46)..
	● Herzig fails to disclose moving one or more blades relative to the film support plate with a linear actuator. 
	However, Fujimura teaches it is known in the art of cutting devices utilized in a method for cutting a workpiece material supported by a support plate to provide a linear actuator (col. 2, lines 12-15) configured to move one or more blades (9) relative to a support plate (stationary blade 10) to cut a workpiece held on the support plate (col. 3, lines 42-10).

	● The modified cutting method of Herzig substantially disclosed above does not specifically disclose the film of material is held taut between the film support plate and pressure plate using a plurality of tongues (ribs 110, 111 of Herzig) and plurality of grooves (112 and 113 of Herzig).
	However, Herzig states, “[t]he blade 90 moves in slot 98 having longitudinal ribs 100 and 101 at its lower edge to compress and hold the elastomeric material to insure that it will be cut rather than simply deforming” (col. 4, lines 67-70). Examiner notes the longitudinal ribs of Herzig perform a similar function to the plurality of tongues and plurality of ribs present on the embodiment depicted in Herzig’s fig. 18. 
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US Patent 3,426,629) and Fujimura (US Patent 5,003,856) in view of Baba et al. (US Publication 2015/0174781), herein referred to as Baba.
	Regarding Claim 2, the modified cutting device of Herzig substantially disclosed above discloses the linear actuator (Fujimura, fig. 1) comprises a linear motor (Fujimura, col. 2, line 15). The linear motor is shown in figs. 1 and 3(1)-3(4) of Fujimura. 
	The modified cutting device of Herzig substantially disclosed above fails to specifically disclose the linear motor configured to move the one or more blades through the film of material with a velocity of at least 0.1 m/s.
	However, Baba teaches it is known in the art of cutting devices for cutting a film of material to provide a linear actuator (running motor M1 and associated structures shown in fig. 2) configured to move one or more blades (21, 22) through a workpiece (S; see fig. 8A), wherein the cutting device has a control apparatus (65) including a “ROM 61 stored with a control program and RAM 62 stored with a rotational speed such as a running motor M1 and shift motor SM” (paraphrased from paragraph 0143, lines 1-3). In other words, the RAM of the control apparatus has rotational speed values for the running motor M1 (the motor for the linear actuator) with which is controls the cutting device under different operational parameters. 

	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Herzig substantially disclosed above with the teaching of Baba such that the linear motor is configured to move the one or more blades through the film material with a velocity of at least 0.1 m/s because it is within the grasp of one having an ordinary skill in the art to select any suitable speed, such as a speed of at least 0.1 m/s, given the “high speed cutting” (Fujimura, col. 2, line 13) permitted by the linear motor of Fujimura, wherein a control system for the cutting device can control the motor to operate at a desirable or pre-established velocity given operational parameters during a cutting process.
Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US Patent 3,426,629) and Fujimura (US Patent 5,003,856) in view of Ide et al (US publication 2004/0149115), herein referred to as Ide.
	Regarding Claims 5-7 and 14, the modified cutting device of Herzig fails to disclose the following features:
	In Claim 5, the film support plate comprises a plurality of vacuum cups, the plurality of vacuum cups being configured to hold cut portions of the film of material;
	In Claim 6, the pressure plate comprises a plurality of vacuum cups, the plurality of vacuum cups being configured to hold cut portions of the film of material;
	In Claim 7, a vacuum system configured to apply vacuum to each vacuum cup; and

	However, Ide teaches it is known in the art of cutting devices (figs. 7, 17 and 18) for cutting a film (light transmission layer, 17) to have a film support plate (36), a pressure plate (37) and a cutter (22, 22a), wherein the film support plate (36) comprises a plurality of vacuum cups (36a, see fig. 7), the plurality of vacuum cups (36a) being configured to hold cut portions of the film of material (as per Claim 5; see fig. 17), the pressure plate (37) comprises a plurality of vacuum cups (37b), the plurality of vacuum cups (37b) being configured to hold cut portions of the film of material (as per Claim 6; see fig. 17); holding cut portions of the film of material with a plurality of vacuum cups (36a, 37a) provided on one of the film support plate and the pressure plate (as per Claim 14; see figs. 7 and 17); and wherein the cutting device (figs. 7, 17 and 18) has a vacuum system (paragraph 0072, lines 30-35) configured to apply vacuum to each vacuum cup (as per Claim 7).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device and/or method of Herzig substantially disclosed above with the teaching of Ide such that either the film support plate or the pressure plate are provided with vacuum cups and an associated vacuum system for creating the required suction through said vacuum cups in order to hold the workpiece in place relative to the cutting device until the user wishes for the workpiece to be released (Ide, paragraph 0069, lines 7-10). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US Patent 3,426,629) and Fujimura (US Patent 5,003,856) in view of Bloch et al (US Publication 2016/0039140), herein referred to as Bloch.
	Regarding Claim 11, the modified cutting device of Herzig substantially disclosed above fails to disclose a robotic arm, wherein the pressure plate is connected to the robotic arm, and the robotic arm is configured and arranged to move the pressure plate towards the film support plate to apply pressure on the film of material.
	However, Bloch teaches it is known in the art of cutting devices (fig. 1) for cutting a film (103) to have a film support plate (200), a pressure plate (114) and a cutter (208) to provide a robotic arm (112), wherein the pressure plate (114) is connected to the robotic arm, and the robotic arm is configured and arranged to move the pressure plate (114) towards the film support plate to apply pressure on the film of material (paragraph 0120, lines 3-5).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Herzig substantially disclosed above with the teaching of Bloch such that the pressure plate is connected to a robotic arm configured and arranged to move the pressure plate toward the film support plate because Bloch states, “transport device 108 may include at least one of a human operator, a manual device, a gantry system or some other suitable tool [such as the robot arm 112]” (paragraph 0045, lines 2-4), wherein Herzig states “tool or die 60 may be embodied in any suitable machine having means for operating the tool or die” (col. 5, lines 3-4). In this case, the robotic arm (112) of Bloch represents an example of “any suitable machine,” and it is within the skill of one having an ordinary skill in the art to .
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 	On page 6, line 34 - page 7, line 4 of the Remarks, the Applicant argues, “the combination of Herzig and Fujimura is improper [because] if [a] proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification [and i]f a proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”	More specifically regarding the prior art, on page 7, lines 6-15 of the Remarks, the Applicant argues, “Herzig is directed to [a] method of cutting using movable blades 94, 103… In contrast, Fujimura is directed to a paper-cutter including a stationary blade and a movable blade… Fujimura does not provide any reason or rationale for a person of ordinary skill in the art to have expected that the linear actuator disclosed in Fujimura would have worked without a stationary blade [because] Fujimura explicitly discloses that [the] ‘specific object of this invention [is] to provide a driving mechanism that is coupled directly to a cutting blade in order to obtain high speed cutting in a paper cutter having both a stationary and a movable blade.” [Therefore] one skilled in the art would a stationary blade from the disclosure of Fujimura.”	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  	In this case, the Applicant’s arguments appear to be based on the apparent differences between the cutters presented in Herzig and Fujimura, i.e., Herzig has two movable blades rather than stationary blade and a movable blade that cooperate to cut the workpiece, However, the respective slot (98, 105) formed in the upper die (65’) and the lower die (73’) and the respective interior surfaces of upper die (65’) and lower die (73’) that contact the workpiece adjacent to the respective slots of Herzig form structures that perform a similar function to the “stationary blade” taught by Fujimura, wherein the stationary portion of the die adjacent to the slot through which the moveable blade is linearly moved functions to hold the workpiece in place in order to facilitate the movable blade passing through the workpiece “rather than simply deforming” (Herzig, col. 4, lines 67-70). Therefore, each movable blade (94, 103) disclosed by Herzig performs a cutting operation with respect to its corresponding “stationary blade.” In this regard, the main difference between the cutting devices of Herzig and Fujimura is that . 
	In short, the movable blades of Herzig are moved linearly through the die structure which performs a function similar to the function of the stationary blade taught by Fujimura. Moreover, Herzig states, “[t]he machine also embodies suitable means for reciprocating the sliding; or guide members 93 and 102, as illustrated in the figures” (col. 5, lines 6-9), wherein Fujimura teaches “a suitable means for reciprocating the sliding; or guide members” in the form of a “driving head” 5 which is driven by a linear actuator to guide and slide the movable blade with respect to the workpiece and stationary blade. Thus, examiner contends it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to utilize “any suitable means for reciprocating the sliding; or guide members” of Herzig to which the movable blades are fixedly attached including the linear actuator taught by Fujimura. 	In response to applicant's argument that “[t]he Office presents no rationale or technical reasoning as to why one skilled in the art would have chosen to utilize only the movable blade of Fujimura in the cutting device of Herzig as there is no disclosure that the movable blade of Fujimura can or should be used without a stationary blade with any reasonable expectation of success,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	More specifically, the examiner notes the specific cutting pair (i.e., the movable blade and stationary blade) of Fujimura is not being bodily incorporated into the cutting device of Herzig. Rather, the linear actuator mechanism of Fujimura is utilized to linearly move the guide members (93, 102) of Herzig, wherein this modification is supported by Herzig’s statement in col. 5, lines 5-9, wherein “[t]he machine also embodies suitable means for reciprocating the sliding; or guide members 93 and 102, as illustrated in the figures.”	On page 7, lines 19-23 of the Remarks, the Applicant argues, “from the disclosure of Herzig and Fujimura, a person of ordinary skill in the art would have expected that using a movable blade having a linear actuator without a stationary blade would not have worked and would have rendered [Herzig] unsuitable for its intended purpose.”
	The examiner respectfully disagrees. As mentioned previously, the cutting device of Herzig has one or more movable blades (94, 103) that move relative to the upper die (65’) and lower die (75’), respectively, wherein the upper and lower dies perform a function similar to the stationary blade of Fujimura. Additionally, Herzig suggests “[t]he machine also embodies suitable means for reciprocating the sliding; or guide members 93 and 102” (col. 5, lines 5-8), wherein the teaching of the linear actuator of Fujimura corresponds to a “suitable means for reciprocating the slides; or guide members 93 and 102.” Therefore, one having an ordinary skill in the art will recognize the teaching of Fujimura provides a simple and predictable solution for modifying the cutting device of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Gamston et al (US Patent 840,928) discloses a cutting device for cutting a film of material (i.e. carpet 10, wherein the carpet is a flat web similar to a “film”) including a film support plate (1), a pressure plate (bottom surface of hinged guide 14), one of more blades (knife 9), a linear actuator (slidable knife holder 11 with handle 15), wherein a plurality of pins (36) are formed on the pressure plate (fig. 1) and a plrautliy of corresponding sockets (37) are formed in the support plate (1) to receive the pins (36) in order to hold the film in place while the one or more blades (9) are moved by the linear actuator (fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 10, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/11/2022